Citation Nr: 0918025	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  99-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for residuals of a 
shoulder injury.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran had active military service from April 1974 to 
May 1976.  He also had active duty for training and inactive 
duty training at various dates.  

This appeal arises to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that in pertinent part denied service connection 
for sinusitis and for an unspecified shoulder disability.

The Board denied service connection for sinusitis and for 
residuals of a shoulder injury in July 2002; however, the 
Veteran appealed.  In July 2003, the U.S. Court of Appeals 
for Veterans Claims (Court) vacated that decision and 
remanded the case to the Board.  In November 2003, the Board 
remanded the case for additional development.  In June 2005, 
the Board again remanded the claims for development. 

Service connection for sinusitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

There is no competent medical evidence that relates any 
shoulder disorder to active military service.  


CONCLUSION OF LAW

A left or right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that VA will seek to 
provide and that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Although there has been a timing error in this respect, it 
has not resulted in unfair prejudice to the claimant, as 
discussed below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, adequate notice was provided in April 2006 and 
in April 2008.  Moreover, service connection is being denied 
and hence no rating or effective date will be assigned with 
respect to the claimed disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the unfavorable decision that is the basis of 
this appeal had been decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial decision, VA did not err in not providing 
such notice.  Rather, the claimant has the right to a 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  VA has furnished to the 
claimant a content-complying notice and proper subsequent 
process, which has been held to be an adequate remedy for 
such a timing error.  Id.  The RO readjudicated the case and 
issued a supplemental statement of the case in January 2009.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  Bernard, 
supra.  VA has obtained all identified records to the extent 
that they are available.   The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the Veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

The service treatment records (STRs) are silent for a 
shoulder injury, although the Veteran claimed that both 
shoulders were injured during an assault or battery 
perpetrated by other service persons.  His STRs document a 
head injury incurred during that battery, but no shoulder-
related complaint.  During a subsequent examination for 
Reserve components, the Veteran denied any shoulder pain and 
the examiner found no shoulder abnormality.  

A June 2004 VA orthopedic compensation examination report 
reflects that the shoulder-related diagnoses are left 
shoulder rotator cuff tear, left shoulder adhesive capsulitis 
and bursitis, and rotator cuff tendinitis, and right shoulder 
degenerative joint disease.  The examining physician opined 
that the left shoulder disability was not likely related to 
active military service.  The physician based that opinion on 
an orthopedic examination dated in April 1986 that did not 
reveal a left shoulder disorder.  The physician did not 
address the right shoulder etiology. 

A November 2008 VA orthopedic compensation examination report 
reflects that the shoulder-related diagnoses are left 
shoulder rotator cuff tear and impingement syndrome, and 
right shoulder impingement syndrome.  The examining physician 
opined that the shoulder disabilities are not likely related 
to active military service.  The physician based that opinion 
on the timing of the in-service trauma, the subsequent denial 
of shoulder pain, and much later onset of the current 
disabilities.  

While the Veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.  

The Board finds the recent VA examination report and etiology 
opinion persuasive because it is based on corrects facts and 
a cogent rationale.  No medical evidence has been submitted 
that tends to relate a shoulder disability with active 
military service or otherwise tends to controvert the 
negative VA medical opinion.  After considering all the 
evidence of record, the Board finds that the preponderance of 
it is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for service 
connection for any shoulder disability is therefore denied.  


ORDER

Service connection for any shoulder disability is denied.


REMAND

The Veteran's STRs note treatment for sinusitis in December 
1974 and for bronchitis at various times.  During a December 
1985 periodic examination for Reserve components, the sinuses 
were found to be abnormal.  VA diagnosed asthma and granted 
service connection effective from 1985.  June 2004 VA X-rays 
showed mild left maxillary inflammatory sinusitis.  

In a June 2004 opinion, a VA compensation examiner 
dissociated sinusitis from active military service on the 
basis that sinusitis was not shown prior to December 1985.  
The examiner apparently overlooked the December 1974 
treatment service report of sinusitis, as well as other 
respiratory ailments complained of during active military 
service.  

The Veteran underwent another VA ear-nose-throat (ENT) 
examination in December 2008.  That physician offered a 
diagnosis of allergic rhinitis and no sinusitis on X-ray.  No 
etiology opinion was offered.  In Clemons v. Shinseki, __ 
Vet. App. __ (Feb. 19, 2009) (per curiam order), the Court 
held that VA should consider all possible diagnoses arising 
from similar symptoms.  The Court pointed out that a claimant 
cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render..." when determining what his actual 
claim may be.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).

The case is therefore remanded for the following action:

1.  The AOJ should arrange for the claims 
files to be returned to the physician who 
performed the December 17, 2008, VA ENT 
examination.  The claims file and a copy 
of this remand must be made available to 
the examiner for review.  The examiner 
should review the claims file and note 
that review in the examination report.  
The examiner should then answer the 
following two questions:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that allergic rhinitis is related to 
active military service?

II.  If the answer above is "no" 
then (b) is it at least as likely as 
not that allergic rhinitis has been 
caused or aggravated by service-
connected asthma? 

If the examiner is unable to provide the 
requested information he or she should 
clearly so state.  Otherwise, the 
examiner must set forth a rationale 
underlying any conclusion drawn or 
opinion expressed in a legible report.  
The Veteran may be re-examined if needed.  
If the requested physician is not 
available, a qualified substitute may be 
use. 

2.  The AOJ should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

3.  Following the above, the AOJ should 
review all relevant evidence and 
readjudicate the claim.  Following that 
action, if the desired benefits are not 
granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The Veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified; however, the Veteran is advised that 
failure to report for examination, without good cause, may 
have adverse consequences on his claim.  38 C.F.R. § 3.655 
(2008).  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


